DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/01/2021 in response to the Non-Final Office Action mailed 09/01/2020 has been entered.  
	Claims 31-42 and 44-51 are currently pending in U.S. Patent Application No. 16/410,119.

Terminal Disclaimer
The terminal disclaimer filed on 2/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,290,108 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments. References of record to include Li and Zhang fail to teach/suggest that final composite image reconstruction based on the generation of that weight image as claimed.  As identified in Applicant’s remarks pages 16-19 section IV, Zhang fails to teach/suggest those decomposing steps/limitations as claimed based on those first and second decomposition algorithms as explicitly distinguished from one another in the claim(s).  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 31-42 and 44-51 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has failed to provide references lending towards an obvious combination teaching/suggesting each and every limitation as required by the claimed invention as a whole.  References of record fail to teach/suggest that composite image reconstruction as claimed.  See also those Reasons of Allowance as presented in the 10/04/2018 Notice of Allowance associated with parent Application 15/638,327 now Patent US 10,290,108.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Examiner, Art Unit 2669